UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4686



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BROCK VANALLEN WILLIAMSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cr-00194-BR)


Submitted:   September 26, 2007            Decided:   October 10, 2007


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuquay-Varina, North Carolina, for
Appellant. George E.B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brock Vanallen Williamson appeals his conviction and

thirty-three-month sentence after pleading guilty to possession of

a    firearm    by   a   convicted   felon,   in   violation    of   18   U.S.C.

§§ 922(g)(1), 924 (2000). Williamson contends that the firearm was

discovered through an illegal search, as the officer who found the

weapon had no reasonable or articulable suspicion that would

justify looking under the mattress where the firearm was found.

Williamson also asserts that any statements he made regarding the

firearm should also be suppressed, as the officers’ questioning of

him was not sufficiently attenuated from the illegal search.*

After thoroughly reviewing the record and the parties’ submissions,

we   conclude     that   the   district   court    did   not   err   in   denying

Williamson’s motion to suppress.

               Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo, while factual findings are reviewed

for clear error.          Ornelas v. United States, 517 U.S. 690, 699

(1996); United States v. Moreland, 437 F.3d 424, 429 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).              The evidence is construed

“in the light most favorable to the . . . prevailing party below.”

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).




       *
      Because we conclude the search was lawful, we need not
address the admissibility of Williamson’s statements made after he
was arrested and the firearm was found.

                                      - 2 -
              Police may conduct a search of the area near the place of

an arrest in order to protect themselves from possible harm.

Maryland v. Buie, 494 U.S. 325, 334 (1990).                A search incident to

arrest    is    permissible      without      probable    cause   or     reasonable

suspicion, but is limited to spaces “immediately adjoining the

place    of    arrest   from    which    an     attack   could    be    immediately

launched.”      Id.   Any further searching requires “articulable facts

which, taken together with the rational inferences from those

facts, would warrant a reasonably prudent officer in believing that

the area to be swept harbors an individual posing a danger to those

on the arrest scene.”          Id.

              On appeal, Williamson contends that the search of the

bedroom where the firearm was discovered was not reasonable under

Buie, as there were no articulable facts or inferences that would

have led the officer to look under the mattress.                       In Buie, the

protective sweep occurred after the suspect had been taken into

custody, as the officer was looking for other individuals who might

still be in the house.          494 U.S. at 328.         However, in this case,

the officers searching the second floor bedroom were not aware that

Williamson had already been arrested by officers on the first

floor.    As the Supreme Court noted in Buie, it is only after the

suspect has been found that the justification for searching other

areas of the residence disappears.                Id. at 332-33.         Therefore,

because the officers on the second floor had no knowledge that


                                        - 3 -
Williamson was in custody, they could justifiably continue “to

search anywhere in the house that [the suspect] might have been

found.”   Id. at 330 (citing Payton v. New York, 445 U.S. 573, 602-

603 (1980)).

           Because the requirements for a protective sweep under

Buie do not apply to the present case, the search carried out by

the   upstairs   entry    team   did   not    need    to   be     based    on   any

“articulable facts” related to a possible “individual posing a

danger to those on the arrest scene.”                Buie, 494 U.S. at 334.

Rather, after seeing Williamson enter the premises, the officers

had the right to search anywhere in the house where he might be

found.    See id. at 333.        As for whether the officer reasonably

believed that Williamson or any other individual might be found

under the mattress, Deputy United States Marshal Tex Lindsay

testified that looking under a mattress            was “common practice” for

searching a bedroom and that he had previously discovered a suspect

hiding under a mattress.          Based on this past experience, the

district court held that Lindsay could have reasonably believed

that an individual may have been hiding under the mattress.                     See

Martin    v.   Gentile,    849    F.2d      863,     869   (4th     Cir.    1988)

(reasonableness standard under Fourth Amendment is based on whether

officer’s actions were objectively reasonable in light of the facts

and circumstances confronting him).           Viewing the evidence in the




                                    - 4 -
light most favorable to the Government, we find that the district

court did not err in denying Williamson’s motion to suppress.

            Accordingly,   we   affirm    Williamson’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 5 -